          Case 6:20-cv-00189-ADA Document 21 Filed 06/17/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                      §
   BRAZOS LICENSING AND                             §
   DEVELOPMENT,                                     §        CIVIL ACTION NO. 6:20-cv-189
                                                    §
           Plaintiff,                               §         JURY TRIAL DEMANDED
                                                    §
   v.                                               §
                                                    §
   HUAWEI INVESTMENT & HOLDING                      §
   CO., LTD., HUAWEI TECHNOLOGIES                   §
   CO., LTD., HUAWEI TECHNOLOGIES                   §
   USA INC., HUAWEI DEVICE CO. LTD.                 §
   (f/k/a HUAWEI DEVICE (DONGGUAN)                  §
   CO.), HUAWEI DEVICE (SHENZHEN)                   §
   CO., LTD. (f/k/a HUAWEI DEVICE CO.,              §
   LTD.), HUAWEI DEVICE USA, INC.                   §
                                                    §
           Defendants.                              §


                        PLAINTIFFS’ RULE 41(a)(1)(A)(i) NOTICE OF
                            DISMISSAL WITHOUT PREJUDICE

        In accordance with Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff in the above-captioned action

give notice that Defendants are voluntarily dismissed without prejudice. Defendants have not filed

an answer or a motion for summary judgment in this matter.


Dated: June 17, 2020                         Respectfully submitted,

                                             /s/ Ryan S. Loveless
                                             James L. Etheridge
                                             Texas State Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas State Bar No. 24036997
                                             Travis L. Richins
                                             Texas State Bar No. 24061296
                                             ETHERIDGE LAW GROUP, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, Texas 76092


                                                   1
         Case 6:20-cv-00189-ADA Document 21 Filed 06/17/20 Page 2 of 2




                                             Telephone: (817) 470-7249
                                             Facsimile: (817) 887-5950




                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com

                                             COUNSEL FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

        I certify that the foregoing document was served upon all counsel of record via the
Court's CM/ECF electronic filing system on June 17, 2020.

                                             /s/ Ryan S. Loveless
                                             Ryan S. Loveless




                                                   2
